 In the Matter Of CUDAHY PACKING COMPANYandUNITED PACKING-HOUSE WORKERS OF AMERICA, LOCAL 107, CIOCase No. 01-R-3020.-Decided December 28, 1945Mr. Elsner H. Howlett,of Los Angeles, Calif., for the Company.Messrs. A. J. ShipplyandPaul Roesel,both of Los Angeles, Calif.,for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica, Local 107, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Cudahy Packing Company, Los Angeles, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George H.O'Brien, Trial Examiner.The hearing was held at Los Angeles,California, on September 21, 1945.The Company and the Unionappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Company moved at the hearingfor dismissal of the petition herein.The Trial Examiner reservedruling on this motion for the Board.For reasons stated in SectionIV,infra,the motion is denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCudahy Packing Company, a Maine corporation, is engaged inpurchasing and slaughtering livestock, and processing and marketing65 N. L.R. B., No. 2.10 CUDAHY PACKING COMPANY11the products resulting therefrom. It operates, among others, a plantat Los Angeles, California, with which we are concerned herein.During the year 1939, the Company's Los Angeles plant purchasedapproximately 146,000,000 pounds of livestock, about 40 percent ofwhich was obtained from points outside the State of California.Dur-ing the same period it processed or manufactured 126,000,000 poundsof products, about 10 percent of which was shipped outside the Stateof California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 107, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees unlessand until directed to do so by the Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union, which currently represents the production and main-tenance employees at the Company's Los Angeles plant, seeks to addto its unit all plant-protection employees at the plant except for thechief and supervisory employees.The Company urges dismissal ofthe petition, contending in substance, that plant-protection employeesare not production and maintenance workers, but rather confidentialand supervisory personnel who are a part of management; that theirinclusion within a unit of production and maintenance employeeswould be against the interests of the Company, the Union, the em-ployees and the public; and that such inclusion would result in con-flicts of interest, divided loyalties, and prevent the plant-protection'The Field Exanunei reported that the Union submitted 14 membership cards bearingthe names of employees listed on the Company's pav roll of August 19, 1945There areapproximately 19 eIIiployees in the appropriate unit 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from properly performing their duties at all times. Inits brief, the Company sets forth the testimony of a union official givenat the hearing to the effect that plant-protection employees would beexpected to "go along with the rest of the people belonging in theappropriate unit" in the event of a strike, and assert that this evidence"distinguishes the case from all other plant guard cases which theNational Labor Relations Board has heretofore decided."The record indicates that the Company employs 16 armed, uni-formed, and deputized guards at its Los Angeles plant, under thesupervision of the chief of police and fire department.These em-ployees perform the monitorial duties associated with their classifi-cation,protecting the Company's property from fire and theft,reporting unsanitary conditions, directing traffic, and keeping order.They may remove an employee's badge for cause, and prevent thisemployee from gaining admittance to the plant until the plant super-intendent has acted upon his case, but this is the extent to which theyare able to affect the status of a fellow worker.Certain of them actas conduits for the transmission of orders from the chief, but other-wise possess no supervisory authority.'We find that the guards,excluding the chief, are neither supervisory, managerial, nor confi-dential employees.As noted above, the Union seeks to add the guards to its presentunit, and the objections of the Company made at the hearing seemwlso to be directed against this position.To that extent, the Com-pany's objections have merit for we have determined in numerouscases that deputized guards performing monitorial duties must berepresented in a unitseparatefrom production and maintenance em-ployees, and have insisted that this separation be one of fact as well asof form.3However, insofar as these objections are directed againstthe representation of the guards in a separate appropriate unit, theyare not persuasive.'Our ultimate conclusion is not affected by thecontention asserted by the Company in its brief.The testimony uponwhich this contention is predicated was doubtless given under the as-sumption that the guards would be merged in one unit with theproduction and maintenance employees.There is nothing in the rec-ord to indicate that the guards, as a segregated group for collectivebargaining purposes, will be required to strike with the productionand maintenance employees.Nor is there any evidence that theUnion will compel the guards to violate their oaths as deputies ortheir legal obligations.2These employees are Polk, Yates,and Rasor.2Matter of Granite City Steel Company,63 N. L R B. 898,and casescited therein4 SeeMatter of Standard Steel Spring Company,62 N. L. R. B. 660;Matter of AluminumCompany of America,63 N. L R. B. 828;Matter of Muskeqon Piston Ring Company,63N L R B 885 ,Matter of Granite City Steel Company, supra,andcasescited in each CUDAHY PACKING COMPANY13Accordingly,we find that all plant-protection employees of theCompany engaged at its Los Angeles plant, excluding the chief, andall other supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collectivebargaining withinthe meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withCudahy PackingCompany,Los Angeles,California,an election by secret ballot shallbe conducted as early as possible,but not later than sixty(60) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Twenty-first Region,acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction,including employees who did riot workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,to determine whether or not they desire to be repre-sented by United Packinghouse Workers of America, Local107, CIO,for the purposes of collective bargaining.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.